Citation Nr: 0212626	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  97-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for schizophrenia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
September 11, 1969 to March 10, 1970; from July 11, 1970 to 
July 26, 1970; from July 17, 1971 to August 1, 1971; from 
July 22, 1972 to August 3, 1972; from December 10, 1973 to 
December 24, 1973; and from July 27, 1974 to August 11, 1974; 
and then a period of active duty from May 17, 1979 to June 5, 
1979.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

In April 1999, and in September 2000, in which it was held 
that new and material evidence had been submitted to reopen 
the claim for service connection for schizophrenia, the Board 
remanded the case to the RO for additional development of the 
record. 


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  Schizophrenia was not present during any period of 
ACDUTRA.  

3.  Schizophrenia pre-existed his period of active service, 
and did not undergo any increase in severity during active 
duty.  




CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during any 
period of ACDUTRA but pre-existed his brief active duty but 
was not aggravated during active duty.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.14, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

As to the requirements of the VCAA, by virtue of the rating 
decision, statement of the case, and supplemental statements 
of the case issued during the pendency of this appeal, as 
well as the information provided in the Board's remands, the 
appellant was given notice of the information and medical 
evidence necessary to substantiate his claim.  

Moreover, all available evidence relevant to the instant 
appeal identified by the appellant has been obtained and 
associated with the claims file.  The appellant's service 
medical records (SMRs) are on file and appear to be complete.  
The appellant has submitted additional evidence, and the RO 
has obtained indicated private treatment records and VA 
records. 

Thus, under the circumstances, the VA has satisfied its duty 
to notify and assist the veteran in this case and no further 
assistance to the veteran is required.  38 U.S.C.A. §§ 5103, 
5103A.

Factual background

The appellant had active duty for training (ACDUTRA) from 
September 11, 1969 to March 10, 1970; from July 11, 1970 to 
July 26, 1970; from July 17, 1971 to August 1, 1971; from 
July 22, 1972 to August 3, 1972; from December 10, 1973 to 
December 24, 1973; and from July 27, 1974 to August 11, 1974; 
and then a period of active duty from May 17, 1979 to June 5, 
1979.  

The SMRs from the periods of ADCUTRA do not show that the 
appellant was treated or diagnosed with schizophrenia.  A 
clinical note, dated December 1969, shows that he was dizzy 
and had headaches.  An exit examination, dated February 1970, 
shows that he was clinically evaluated as normal in all 
relevant respects.  

A private records show that the appellant was first 
hospitalized for psychiatric disability in September 1978.  
He was diagnosed with schizophrenia and given injections of 
anti-psychotic medication. 

Records of psychiatric hospitalization in May and June 1979 
reflect that the appellant escaped in May 1979, and that he 
had entered military service but that he was discharged when 
it was learned that he had escaped from that medical 
facility.  

SMRs in May and June 1979 show that the appellant enlisted 
into active military service but that in May 1979, 
undifferentiated schizophrenia was found.  The appellant was 
separated on June 5, 1979, because he was found to have 
enlisted in error by the service department.  

Review of the evidence subsequent to June 1979 shows that the 
appellant was repeatedly treated for schizophrenia, both at 
VA and non-VA facilities.  

A statement by the appellant's mother reports that the 
appellant had a breakdown while in ACDUTRA and that his 
condition was very bad since then.  

The appellant has also reported that he first heard voices 
during a 2-week summer training in ACDUTRA, and that he has 
been on medication since then.  

The appellant's representative has also argued that because 
the appellant was seen for complaints of dizziness and 
headaches in December 1969, schizophrenia was incurred 
coincident with service.  

Legal Criteria

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by "active 
duty."  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24); see also 38 C.F.R. 
§ 3.6(a).  

Service is valid unless the enlistment is voided by the 
service department.  38 C.F.R. § 3.14.  Where an enlistment 
is voided by the service department because the person did 
not have legal capacity to contract for a reason other than 
minority (as in the case of an insane person) ... benefits may 
not be paid based on that service even though a disability 
was incurred during such service.  38 C.F.R. § 3.314(b).  

A veteran who service during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111, 1137 (West 
1991).  

Under 38 C.F.R. § 3.304(b)(1) (2000) a history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  

Under 38 C.F.R. § 3.304(b)(2) (2000) a history conforming to 
accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account. 

Clear and unmistakable evidence that the disability 
manifested in service actually existed before service will 
rebut the presumption of soundness.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).  

However, the presumption of soundness is not applicable to 
periods of ACDUTRA when the appellant is not service-
connected for any disability arising from such period of 
ACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

When a condition has been found to have preexisted service, 
the preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; 38 C.F.R. § 3.306(b).  This presumption of 
aggravation is only applicable if the preservice disability 
underwent an increase in severity during service.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, not just the symptoms, 
worsened.  See Maxon v. West, 12 Vet. App. 453, 458 (1999).  

Analysis

A careful review of the record shows that the appellant has 
been extensively treated for schizophrenia.  However, the 
question the Board must address in the instant case is 
whether the appellant's schizophrenia disability was incurred 
or aggravated during a period of ACDUTRA or active service.  

First, the Board notes that although the appellant was 
treated for complaints of dizziness and headaches in December 
1969, schizophrenia was not diagnosed at that time, and 
review of the remainder of the SMRs from all periods of 
ACDUTRA are devoid of psychiatric symptoms, treatment, and a 
diagnosis of schizophrenia.  

The record establishes that schizophrenia was first diagnosed 
in September 1978, approximately four years after the 
appellant's last period of ACDUTRA.  

There is no probative medical evidence of record showing that 
the post-service diagnosis of schizophrenia was related to 
any period of ACDUTRA.  Although the veteran's mother 
recollected many years later that the appellant had a 
breakdown during a period of ACDUTRA, and the appellant 
reports having taken psychiatric medication during a period 
of ACDUTRA, the competent and probative clinical evidence is 
overwhelmingly clear that schizophrenia first manifested in 
1978, after all periods of ACDUTRA and prior to his brief 
enlistment into active duty in 1979.  Additionally, the Board 
notes that the appellant's mother has not averred that she 
possesses any special medical expertise, as such, her 
statements constitute lay evidence which is not probative 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, schizophrenia was not incurred in nor aggravated during 
any period of ACDUTRA.  

The appellant was initially diagnosed with schizophrenia in 
September 1978, and was hospitalized in May and June 1979 for 
this disability.  

The appellant was found to have schizophrenia during his 
active duty in May and June 1979, however, the service 
department determined that his pre-existing schizophrenia 
disorder was a disqualifying condition, and that his 
enlistment was in error.  The service department found that 
the appellant's schizophrenia was not incurred during line of 
duty.  

Although the appellant was noted to have schizophrenia after 
his attempted enlistment into active service in 1979, the 
Board notes that the private medical evidence of record shows 
that he was, prior to his attempted enlistment, admitted for 
psychiatric inpatient treatment at a private facility, and 
that records from this facility indicated that the appellant 
left that facility and enlisted into active service.  

Thus, the Board finds that the appellant's schizophrenia 
clearly and unmistakably existed prior to his brief period of 
active duty in May and June 1979.  Moreover, the Board also 
concludes, in light of the absence of significant psychiatric 
symptoms and treatment during the brief period of active duty 
that his pre-existing schizophrenia did not undergo any 
increase in severity during his brief period of active duty. 

Because the evidence does not show that schizophrenia was 
incurred or aggravated during any period of ACDUTRA or active 
military service, the Board need not address the provisions 
of 38 C.F.R. § 3.14(b).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply, and 
service connection for schizophrenia must be denied.  


ORDER

Service connection for schizophrenia is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

